PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/225,001
Filing Date: 19 Dec 2018
Appellant(s): Dawson et al.



__________________
Brenda D. Wentz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 15, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 17, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claim 1 stands rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al. and US 6,159,576 issued to Rockwell, Jr.
Yamamoto discloses a floor mat of a mat-base assembly comprising (a) a base 1 of an integrally formed sheet 2 of elastomeric polymer and a peripheral frame 3 surrounding a concave vacant mat-containing portion of the sheet 4 (i.e., appellant’s base having a planar tray), (b) a dust-controlling mat 5 (i.e., appellant’s mat), and (c) a temporary anchoring mechanism for detachably anchoring the mat 5 to the base 1 at a plurality of points on the periphery of the mat (i.e., appellant’s fastening system) (abstract, col. 2, lines 25-32, col. 3, lines 8-11, and Figures 1-3).  
The anchoring mechanism comprises an anchoring element 11 of hook or mushroom engaging pieces 10 implanted on a base fabric 9 and fusion-bonded to the upper surface of the mat-containing portion 4 of base 1 and an anchoring element of fiber loops 12 implanted on a similar base fabric 9 and attached to the back side of the mat 5 opposite said hook or mushroom engaging pieces 10 (abstract, col. 3, lines 12-36, and Figures 1-3).  The anchoring elements 11 and 12 are placed in discrete locations along the periphery of the mat and the base (col. 3, lines 
Thus, Yamamoto teaches applicant’s claim 1 with the exception of the recited weights for the mat substrate and mat backing layer.  Yamamoto is silent with respect to the basis weights of the base fabric (i.e., primary backing), the face weight of the pile fabric, and the backing layer.  As such, one can assume said weights are not critical to the invention, leaving one to look to the prior art for guidance.   
For example, Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns 2 implanted on the front surface of a base fabric 1 and an elastomer backing 4 (abstract, col. 5, lines 61-67, and Figures 1 and 2).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract and col. 5, lines 66-67).  The base 5, which supports the mat body, is also magnetized by magnetic rubber spread on a support surface (abstract, col. 6, lines 9-17, and Figure 2).  The mat body is attached to the base 5 to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  
The base fabric 1 or primary backing (i.e., appellant’s substrate) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide, acrylic, or polyolefin (col. 6, lines 28-37).  The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon, or any other synthetic fiber (col. 6, lines 49-53).  Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin, and the like (col. 6, line 64-
Nagahama teaches a suitable basis weight for the base fabric 1 (i.e., appellant’s substrate) is in the range of 50-500 g/m2 (gsm) (about 1.5-15 oz/yd2 (osy)) (col. 6, lines 45-48) and a suitable basis weight of the elastomer backing layer is in the range of 100-1500 gsm, preferably 200-1000 gsm (about 3-44 osy, preferably about 6-29 osy) (col. 7, lines 61-67).  In the working embodiment, a nonwoven base fabric has a basis weight of 150 gsm (4.4 osy) [cited as a typographical error of 150 g/cm2 instead of g/m2] and the NBR latex backing for the mat body has a basis weight of 600 gsm (17.7 osy) (col. 9, lines 50-61).  
Additionally, Rockwell discloses a floor mat comprising a tufted carpet fabric and a foam rubber backing (abstract).  Rockwell teaches the face weight of the carpet pile should be kept sufficiently low to facilitate laundering of the floor mat and to reduce cost of cleaning (col. 5, lines 3-10).  Suitable pile carpet should have an average face weight of 15-25 osy, preferably 19-22 osy (col. 5, lines 10-13). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a primary carpet fabric comprising a primary backing or base fabric having a weight of about 1.5-15 osy, pile yarns having a face weight of 15-25 osy (total weight of base fabric and pile yarns of about 16.5-40 osy), and a backing of about 3-44 osy, as is known in the art.  Such a modification would have yielded predictable results (i.e., a commercially successful floor mat having a suitable weight that is easily laundered at reduced cost).  Therefore, absent a showing of unexpected results achieved from the claimed basis weights or other evidence of nonobviousness, claim 1 stands rejected as being obvious over the cited prior art. 
Claim 2 stands rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al. and US 6,159,576 issued to Rockwell, Jr., as applied to claim 1 above, and in further view of US 2006/0057328 issued to Pacione et al.
Yamamoto, Nagahama, and Rockwell fail to teach the mat backing layer includes a nonwoven fabric capable of being penetrated by the hook component attached to the base having the planar tray.  Note Yamamoto’s fiber loop anchoring element 11 is only present in peripheral portions of the floor mat.  However, nonwoven loop backing layers covering the entire underside of a carpet material) are known in the art.  For example, Pacione 2006 teaches carpet tile floor coverings comprising a primary backing 16 tufted with pile yarns 18, a hot melt adhesive backcoat 24 for securing the pile yarns to said primary backing, and a secondary backing fabric 20 comprising a looped surface 22 for engagement with a corresponding underlying hooked anchoring sheet 32 (abstract, sections [0025], [0026], and [0044], and Figure 1).  The secondary backing 20 may be a knit or nonwoven fabric having a looped surface (sections [0029]-[0031]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a secondary backing fabric having a looped surface as taught by Pacione 2006 onto the adhesive packing (backing) layer 8 of the Yamamoto mat instead of providing discrete portions of looped anchoring elements 12.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (i.e., providing continuous loop coverage across the underside of the mat instead of only the localized loop coverage of the .  
Claims 4 and 5 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al. and US 6,159,576 issued to Rockwell, Jr., as applied to claim 1 above, and in further view of US 6,083,596 issued to Pacione.
Yamamoto, Nagahama, and Rockwell fail to teach the presence of a cellulose-containing sheet material or a polymer film located between the mat and base that functions as an alignment and deployment mechanism.  However, it is known in the art of flooring comprising hook and loop fastener components to employ a protective covering over a hooked fastener to prevent premature attachment of said hooks onto loops contained on the bottom of a carpet.  
For example, Pacione ‘596 teaches a known hook and loop carpet tape for seaming carpets comprises a protective strippable cover on the hooked surface thereof for the purposes of preventing premature attachment of hooks to looped surfaces (col. 1, lines 22-38). Additionally, Pacione ‘596 teaches an inventive carpet tape comprising adhesive portions and hook portions, wherein said tape includes a sheet of protective release paper that covers the adhesive portion and is large enough to extend over the hooked areas as well to preclude premature attachment thereof to a corresponding looped surface during installation of a carpet (col. 2, lines 29-38).  Note paper, by definition, is a cellulose-containing material.  “Other suitable web materials can be used in place of paper” (col. 2, lines 32-33). The release paper also includes a visual indicator for aligning the carpet seams (col. 2, lines 38-41). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a release paper as taught by Pacione ‘596 .
Claims 6 and 7 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al., US 6,159,576 issued to Rockwell, Jr., and WO 00/16682 issued to Yamaguchi et el.
Independent claim 6 is drawn to a two part floor covering comprising a base having a planar tray and a mat comprising a substrate, pile yarns, and a backing layer having the recited basis weights, “wherein the backing layer or the tray or both incorporate a structure to increase the coefficient of friction between the mat and the base selected from the group consisting of a textured surface, complimentary surfaces, surface projections, and a layer of tacky material.”  The features of Yamamoto, Nagahama, and Rockwell have been set forth above.  Specifically, as noted above, Yamamoto teaches an anchoring mechanism of hook or mushroom engaging pieces 10 and corresponding fiber loop elements 12.  Note both the hook and loop anchoring mechanisms of Yamamoto can read on appellant’s recited friction-increasing structures of “a textured surface” and “complimentary surfaces.”  Yamamoto, Nagahama, and Rockwell fail to teach an additional structure, such the surface projections of claim 7, to increase the coefficient of friction between the base and the mat.  However, such surface projections are well known in the art of non-slip surfaces.  

Thus, it would have been obvious it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add such non-slip surface protuberances, as taught by Yamaguchi, to the base tray of Yamamoto in order to further prevent movement of Yamamoto’s mat within the base tray.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (i.e., providing a non-slip property to the two part floor mat).  Therefore, claims 6 and 7 stand rejected as being obvious over the prior art.  
Claims 8-10 and 13 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al., US 6,159,576 issued to Rockwell, Jr., and WO 00/16682 issued to Yamaguchi et al., as applied to claim 6 above, and in further view of US 2004/0013853 issued to Mandzsu et al.
Yamamoto, Nagahama, Rockwell, and Yamaguchi fail to teach a non-slip surface comprising a granular surface texture.  However, such non-slip granular surfaces are well known in the art of non-slip surfaces.  For example, Mandzsu discusses known non-slip surfaces include tacky surfaces, surface projections, and hook and loop fasteners (section [0003]).  Mandzsu discloses a non-slip surface comprising protrusions made from roughened particles having a height of 40-3000 microns (abstract and Figure 2).  Hence, it would have been obvious to one of .  
Claims 11 and 12 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al., US 6,159,576 issued to Rockwell, Jr., and WO 00/16682 issued to Yamaguchi et al., as applied to claim 6 above, and in further view of US 2001/0132085 issued to Higgins et al.
Yamamoto, Nagahama, Rockwell, and Yamaguchi fail to teach a non-slip surface comprising a hot melt thermoplastic resin, preferably a polyolefin elastomer.  However, such non-slip frictional surfaces are well known in the art of non-slip surfaces.  For example, Higgins teaches it is known to provide a lower coating of a hot melt adhesive on floor coverings to increase the coefficient of friction between the covering and the floor (section [0261]).  Suitable hot melt frictional coating includes any adhesive which dries to a “soft hand,” any releasable adhesive, any tacky adhesive, resin or polymer (section [0261]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hot melt thermoplastic resin frictional coating, as disclosed by Higgins, as a substitute for or in addition to the surface projections of the Yamaguchi, Nagahama, Rockwell, and Yamamoto floor mat, since said frictional coating is well-known in the art to provide non-slip properties.  Therefore, claim 11 stands rejected as being obvious over the cited prior art.  
In re Leshin, 125 USPQ 416.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polyolefin elastomer for the frictional coating since said elastomer would be recognized as being suitable according to the Higgins teaching.  Therefore, claim 12 also stands rejected as being obvious over the cited prior art.  
Claims 14 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al., US 6,159,576 issued to Rockwell, Jr., and WO 00/16682 issued to Yamaguchi et al., as applied to claim 6 above, and in further view of US 6,083,596 issued to Pacione.
Yamamoto, Nagahama, Rockwell, and Yamaguchi fail to teach the presence of a cellulose-containing sheet material or a polymer film located between the mat and base that functions as an alignment and deployment mechanism.  However, it is known in the art of flooring comprising hook and loop fastener components to employ a protective covering over a hooked fastener to prevent premature attachment of said hooks onto loops contained on the bottom of a carpet.  
For example, Pacione ‘596 teaches a known hook and loop carpet tape for seaming carpets comprises a protective strippable cover on the hooked surface thereof for the purposes of preventing premature attachment of hooks to looped surfaces (col. 1, lines 22-38). Additionally, Pacione ‘596 teaches an inventive carpet tape comprising adhesive portions and hook portions, 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a release paper as taught by Pacione ‘596 with the Yamamoto floor mat, as modified by Nagahama, Rockwell, and Yamaguchi, in order to prevent premature attachment of the hooked anchoring element 10 to the corresponding loop element 12 during installation of the mat onto the base. Such a modification would have yielded predictable results to the skilled artisan in that said release paper would facilitate the alignment and deployment of the mat onto the base. Therefore, claims 14 and 15 stand rejected as being obvious over the prior art.

(2) Response to Argument
Appellant’s arguments with respect to the prior art rejections have been considered but have not been found persuasive.
Appellant traverses the prior art rejection of claim 1 based upon the Yamamoto reference by arguing the reference “fails to teach that the second component is a mushroom-type hook fastener as recited by the present claims” (Brief, page 4, 3rd paragraph).  Specifically, appellant states “Yamamoto only teaches ‘mushroom-like engaging portion’ for the mat (top) piece of the mat and not on the base (bottom) piece of the mat” (Brief, page 4, 3rd paragraph).  

As shown in FIGS. 1 and 3, this temporary anchoring mechanism comprises an anchoring element 11 including hook-like or mushroom-like engaging pieces 10 implanted on a base fabric 9 and a fiber loop element 12 engageable with the engaging pieces 10.  The combination of the anchoring element 11 and fiber loop element 12 is known as "magic tape", and is marketed under the tradename of, for example, "Velcro Fastener".  The engaging pieces 10 of the anchoring element 11 are formed of nylon or polypropylene and they are implanted on a base fabric of nylon fibers or other thermoplastic fibers while the opposite side of the base fabric is coated with a resin such as polyurethane so as to prevent fall-out of the engaging pieces.  The fiber loop element 12 is formed by implanting fibrous yarns in loopy configurations on a similar base fabric.

         
    PNG
    media_image2.png
    488
    615
    media_image2.png
    Greyscale

Thus, Yamamoto teaches engaging pieces 10 of the anchoring element 11 are hook-like or mushroom-like in shape for engagement with corresponding fiber loop elements 12.  Figure 1 clearly shows the engaging pieces 10 having a hook shape mounted on the upper surface of the planar tray base of the floor mat rather than the backside of the textile mat component of the floor mat as asserted by appellant.  Additionally, contrary to appellant’s argument (Brief, page 4, 3rd paragraph), the present claims do not limit the second component to a mushroom-type hook 
Appellant also traverses the rejection based upon Yamamoto by arguing the reference teaches “the anchoring mechanisms are purposefully ‘crushed or stuffed toward the base sheet,’” which a skilled artisan would understand “as being detrimental to the attachment mechanism of a two-part mat since crushing a portion of the anchoring mechanisms would make them un-usable and incapable of providing the desired adherence function” (Brief, paragraph spanning pages 4-5).  In response, the full teaching of Yamamoto is as follows (col. 3, lines 37-51):
According to the present invention, by fusion-bonding the peripheral portion of the anchoring element 11 to the base sheet 2, a very high bonding strength (peel strength) can be attained, and there can be formed a bonded structure which can sufficiently resist long-period repetition of attaching and detaching, outdoor exposure and dipping in water or hot water.

In the peripheral portion 14 of the anchoring element 11, since the anchoring element is fusion-bonded to the base sheet 2, the engaging pieces 10 are crushed or stuffed toward the base sheet.  However, in the remaining portion 15 of the anchoring element 11, the engaging pieces 10 are left as they are and a necessary anchoring effect can be attained between these anchoring pieces 10 and the fiber loop element 11.


Appellant traverses the prior art rejection based upon Nagahama by asserting the reference does not teach basis weights of 150 gsm and 600 gsm for the nonwoven base fabric and latex backing, respectively, but rather “150 g/cm2” and “600 g/cm2” (Brief, page 5, 1st paragraph).  In response, first, the reference does indeed teach “600 g/m2” (i.e., 600 gsm) (col. 9, line 57).  Second, while it is acknowledged that the Nagahama reference does recite “150 g/cm2” (col. 9, line 50), it is asserted the unit of “cm2” is a typographical error, which should be “m2.”  Evidence of the “cm2” units being in error are (a) the specification’s teaching that the nonwoven base fabric has a range of 50-500 g/m2 (col. 6, lines 45-48) and (b) converting “150 g/cm2” to the more commonly used units for fabric weights of gsm or ounces per square yard (osy) results in 1,500,000 g/m2 or about 44,240 osy.  Note, this basis weight amounts to over 300 pounds per square foot, which is not at all practical or functional for any component of a floor mat.  Therefore, one of ordinary skill in the art would easily conclude that the units of “cm2” is a typographical error and should be “m2,” which is consistent with the broader teaching of 50-500 g/m2.    
Appellant also traverses the prior art rejection by arguing Nagahama teaches away from a combination with Yamamoto since Nagahama teaches the anchoring mechanisms of Yamamoto st-7th paragraphs).  This argument is found unpersuasive since Nagahama is relied upon to teach the basis weights of the base fabric and the elastomeric backing.  Such problems of hook and loop anchoring mechanisms discussed by Nagahama are not relevant to said basis weights and there is nothing on record establishing said basis weights would not function in the Yamamoto floor mat. 
Additionally, considering Nagahama’s teaching, the Nagahama invention strives to be an improvement over Yamamoto’s type of hook and loop fastening for a two-part floor mat, wherein Nagahama replaces said hook and loop fastening with magnetic fastening components.  Nagahama’s fastening improvement on the Yamamoto type mat does not render the Yamamoto hook and loop fasteners unknown or unusable.  Furthermore, as set forth above, such an improvement in the fastening system would not negate suitable basis weights for the textile component of the two-part floor mat.  Therefore, appellant’s arguments regarding the Nagahama reference are found unpersuasive. 
Regarding the Rockwell reference, appellant argues said reference also teaches away from the combination with Yamamoto and Nagahama since Rockwell teaches a single unitary floor mat wherein rubber backings are not desirable (Brief, paragraph spanning pages 6-7).  This argument is also unpersuasive since the basis of the rejection is not relying upon Rockwell’s unitary structure or foam backing.  Rockwell is relied upon to teach a suitable face weight of a carpeted floor mat.  There is nothing on record establishing said face weight would be unsuitable for the Yamamoto two-part floor mat.  Additionally, despite Rockwell’s backing being foamed, the reference does in fact teach, like Yamamoto and Nagahama, a floor mat having a rubber backing.  Furthermore, applicant’s claims are not limited to floor mats having rubber backings or non-foam backings.  

First, the Rockwell reference is relied upon to teach a face weight of 15-25 osy, preferably 19-22 osy.  Appellant does not claim any face weight.  Independent claim 6 limits the substrate (i.e., primary backing) weight to 15-50 osy and the backing layer weight to 10-60 osy.  Claim 6 recites pile yarns but not does limit the weight thereof (i.e., face weight).  Claim 1 does not recite pile yarns at all, but similarly limits the substrate and backing layer.  Given that claim 1 does not recite pile yarns, the claimed substrate can be interpreted as a primary backing or alternately interpreted as a tufted primary backing (i.e., a primary backing tufted with pile yarns).  With the latter interpretation, the claimed range of 15-50 osy would be descriptive of face weight plus the weight of a primary backing.  Nagahama teaches a floor mat comprising a base fabric (i.e., primary backing) having a basis weight in the range of 50-500 gsm (about 1.5-15 osy), wherein said range has an overlapping endpoint with appellant’s substrate weight of 15-50 osy.  If appellant’s substrate is alternately interpreted as a tufted primary backing (i.e., an embodiment encompassed by claim 1), then Rockwell’s teaching of a face weight of 15-25 osy along with Nagahama’s primary backing weight of 1.5-15 osy results in a tufted primary backing weight of about 16.5-40 osy, which is within appellant’s claimed substrate weight of 15-50 osy.  
	Second, the undisclosed weight of Rockwell’s vulcanized rubber backing is irrelevant to the rejection of appellant’s claimed substrate weight since, as explained above, appellant’s substrate weight is limited to a primary backing weight or a tufted primary backing weight and does not include a backing layer weight.  Appellant separately claims a backing layer weight of 
With respect to the rejection of claim 2, appellant asserts the Pacione 2006 reference does not cure the deficiencies of Yamamoto, Nagahama, and Rockwell and notes Pacione 2006 teaches a nonwoven having a basis weight of 40 gsm (1.18 osy), which is outside of the range claimed (Brief, page 7, 3rd paragraph).  In response, the teachings of Yamamoto, Nagahama, and Rockwell have not been found deficient for the reasons set forth above.  Additionally, Pacione’s teaching of a 40 gsm (about 1.2 osy) nonwoven is with respect to a secondary backing, not a primary backing (i.e., appellant’s substrate).  Furthermore, if the elastomer backing of Yamamoto and Nagahama is modified by the addition of a looped surface secondary backing as taught by Pacione 2006, the resulting backing would have a total weight of 4.2-45.2 osy (i.e., Pacione’s 1.2 osy secondary backing and Nagahama’s elastomer backing of 3-44 osy), which is still within appellant’s claimed backing layer weight of 10-60 osy.  
Appellant also argues the secondary backing 20 of Pacione 2006 is not the same as the nonwoven textile backing layer capable of being penetrated by hooks recited in claim 2 (Brief, paragraph spanning pages 7-8).  Specifically, appellant asserts backing layer 20 of Pacione 2006 does not contain any hooks, loops, or mushroom-like protrusions (Brief, paragraph spanning pages 7-8).  The examiner respectfully disagrees.  Pacione 2006 teaches lower second layer 14 comprises a secondary backing 20 having loops 22 attached thereto (sections [0025], [0026], and 
Regarding the prior art rejection of claims 4 and 5, appellant argues the release paper of the Pacione ‘596 reference “is for carpet tape (not for a carpet itself) and is utilized to keep the adhesive tape from sticking to itself or other materials during the process of taping carpet seams together” (Brief, page 8, last paragraph).  In response, yes, Pacione ‘596 does discuss a known hook and loop carpet tape includes a release paper for covering an adhesive back thereof, wherein said release paper is removed prior to installation of the tape on a floor (col. 1, lines 22-29).  However, the reference also teaches said known hook and loop carpet tape may include a protective strippable cover or other covering for the hooks to prevent premature attachment of said hooks to the looped carpet backing (col. 1, lines 29-38).  Additionally, Pacione ‘596 teaches an inventive carpet tape comprising adhesive portions and hook portions, wherein said tape includes a sheet of protective release paper that covers the adhesive portion and is large enough to extend over the hooked areas as well to preclude premature attachment thereof to a corresponding looped surface during installation of a carpet (col. 2, lines 29-38).  Thus, the reference clearly teaches protective release papers for both adhesive surfaces and hooked fasteners.  Such a protective release paper when applied to the hooked fastener component of Yamamoto would necessarily facilitate a function of aligning and deploying the upper textile mat component onto the base component by preventing premature attachment of said hooks to the 
With respect to the prior art rejection of claims 6 and 7 based upon the Yamaguchi reference, appellant asserts said reference does not cure the deficiencies of Yamamoto, Nagahama, and Rockwell and notes Yamaguchi teaches a disposable, not washable, floor mat (Brief, page 9, 4th paragraph).  In response, the teachings of Yamamoto, Nagahama, and Rockwell have not been found deficient for the reasons set forth above.  Additionally, the Yamaguchi reference is relied upon to teach surface projections for increasing the coefficient of friction between a removable mat and a base tray.  The structure of appellant’s mat component, which is not limited to being washable and is not precluded from being disposable, is taught by Yamamoto, Nagahama, and Rockwell.  There is nothing on record evidencing Yamaguchi’s surface projections are only useful with a replaceable disposable mat and not a removable washable mat.  Thus, contrary to appellant’s assertion (Brief, page 9, 4th paragraph), a skilled artisan would be properly motivated to combine the teachings of said references with an expectation of success.  Therefore, the rejection of claims 6 and 7 stand.
Regarding the prior art rejection of claims 14 and 15, appellant relies on the previous traversals of the Yamamoto, Nagahama, Rockwell, Yamaguchi, and Pacione ‘596 references (Brief, page 10, 2nd paragraph).  Since said traversals have not been found persuasive, the rejection of claims 14 and 15 also stand.  
Regarding the rejection of claims 8-10 and 13 in view of the Mandzsu reference, appellant asserts the reference does not cure the deficiencies of Yamamoto, Nagahama, Rockwell, and Yamaguchi and notes Mandzsu teaches away from the presently claimed attachment means (Brief, paragraph spanning pages 10-11).  Specifically, appellant argues 
Regarding the rejection of the claims 11 and 12 in view of the Higgins reference, appellant asserts said reference does not cure the deficiencies of Yamamoto, Nagahama, Rockwell, and Yamaguchi (Brief, page 11, 3rd paragraph).  Appellant notes Higgins teaches a single, unitary heavy floorcovering article not designed for laundering rather than the claimed two-part floor covering (Brief, page 11, 3rd paragraph).  In response, the teachings of Yamamoto, Nagahama, Rockwell, and Yamaguchi have not been found deficient for the reasons set forth above.  Additionally, Higgins is relied upon for its teaching of non-slip frictional 
Appellant presents a final argument, asserting said argument applies to all the prior art rejections (Brief, page 12, 1st paragraph).  Specifically, appellant argues all the prior art rejections lack proper motivation to combine references, fail to provide a convincing line of reasoning, and are based upon improper hindsight (Brief, page 12, 1st – 3rd paragraphs and paragraph spanning pages 13-14).  In support of appellant’s argument, appellant argues the Yamaguchi reference includes teachings that conflict with the present claims and purpose of the invention (Brief, page 13, 1st paragraph).  
The examiner respectfully disagrees.  A convincing line of reasoning and proper motivation to combine the references are clearly set forth in the rejections above.  For example, since Yamamoto is silent with respect to basis weights, a skilled artisan can assume said weights are not critical to the invention and look to the prior art for guidance.  Nagahama and Rockwell teach weights that are known in the art to be successful.  Thus, as stated above, one of ordinary skill in the art would be motivated to select said weights based upon their known success in floor mats in order to produce a commercially successful floor mat that is easily laundered at a reduced cost.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Each of the above rejections clearly provides a line of reasoning and proper motivation to combine the teachings of the references, based upon the explicit teachings of each reference.  The rejections are not based upon impermissible hindsight reasoning.  Therefore, appellant’s arguments are found unpersuasive.
With respect to appellant’s argument regarding Yamaguchi’s conflict with the present invention (Brief, page 13, 1st paragraph), it is first noted that said reference is only applied to the rejection of claims 6-15.  Thus, appellant’s argument is not commensurate in scope with the rejection of claims 1, 2, 4, and 5.  Second, the fact that Yamaguchi’s floor mat has pockets in the base that are integrally formed with said base is not actually in conflict with the presently claimed invention for the following reasons: (a) despite appellant’s assertion thereto (Brief, page 13, 1st paragraph), the claims do not limit the fastening system itself to being detachable or preclude hook fasteners from being integrally formed with the base component , (b) the secondary reference of Yamaguchi is not relied upon for its specific teaching of the base tray or the mat component attachment means, but rather for its teaching of the usefulness of non-slip protuberances in two part floor mats, and (c) the primary reference of Yamamoto clearly teaches the claimed structure of a tray base, a mat component, and a fastening system.  Third, appellant’s claims do not limit the textile mat component (i.e., substrate, pile yarns, and backing layer) to being washable and reusable.  Lastly, as set forth above, there is nothing on record providing evidence that the non-slip protuberances of Yamaguchi are only useful with a replaceable 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        November 5, 2021


Conferees:
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789   
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.